Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The abstract of the disclosure is objected to because:
a) it is not within the range of 50 to 150 words;
b) it does not sufficiently describe the disclosure by providing a concise statement of the technical disclosure including that which is new in the art to which the invention pertains;
c) it should not use phrases which can be implied, such as, “The present invention provides”
Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “illumination source” (claim 45), “endotracheal tube” (claim 47),  “computing device” (claim 50), “endotracheal tube connector” (claim 52), and “laryngoscope or supraglottic airway” (claim 53) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because numbers and letters identifying the view must be larger than the numbers used for reference characters (37 CFR 1.84(u)).  For instance, identifier “Fig. 1” is not larger than the reference numerals (e.g. 55, 65, etc.)..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 54, 56 and 58 is objected to because of the following informalities: 
a) Claim 54 recites “wherein point is distally disposed…”.  The term “point” is missing its article, that article appears to be “the” since this term appears to be referring back to the previously recited “point” in claim 40.  
b) Claims 56 and 58 recite “wherein malleable rod…”.  The term “malleable rod” is missing its article, that article appears to be “the” since this term appears to be referring back to the previously recited “malleable rod” in claim 40.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“image acquisition element” (e.g. element for image acquisition) in claims 45 and 48.  (see paragraph [0028] of present disclosure);
“computing device” (e.g. device for computing) in claim 50 (see paragraph [0040] of present disclosure).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 40-42, 45, 47-48, 53-54 and 55-58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bashour (U.S. Pat. 6,432,042) in view of Gravenstein et al. (US 2005/0182297, hereinafter “Gravenstein”).
As to claim 40, Bashour discloses an intubation device comprising: 
a malleable rod (rigidity member 36, Figs.1,2, is a “yieldable, shape-retaining metallic rod”, col.9, lines 32-38) in operable connection with a stylet (endoscopic stylet 12, Figs.1,2, which encompasses the rigidity member 36), wherein the stylet has a distal tip (terminal segment 24, Fig.1), the distal tip being capable of deflection (terminal segment 24 is remotely deflectable, col.8, lines 30-33), wherein deflection of the distal tip is controlled by manipulation at a proximal end of the stylet to produce a force on the stylet that causes deflection at a point along the stylet thereby causing deflection of the distal tip (thumb control 34 at the proximal end, Fig.1, applies a force on control wires 42, Fig.2, which extend to the terminal segment 24, causing deflection at all points along the deflectable terminal segment 24, col.8, lines 30-37,col.10, lines 3-7)1.
Notwithstanding all component parts of an assembly of parts would be considered “removable” by disassembly of such assembly of parts, Bashour fails to explicitly disclose that the malleable rod (rigidity member 36 as set forth above) is in any other way “removable”.  However, as is known in the art, Gravenstein teaches, in a similar malleable imaging intubation device ([0002]), to provide for an intubation device with a removable malleable member (“an intubation scope can have a removable stylet”, [0064], the stylet constituting the “malleable rod”, e.g. [0051]).  Gravenstein teaches that the removability feature for the malleable member allows for the device to be utilized without the stylet (e.g. as just a visualization instrument) or to be used in other procedures (e.g. nasal intubation, stoma/tracheotomy)([0064]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the malleable rod that was “removable” in Bashour device in order to increase the device’s functionality by allowing for the option of not using the malleable rod, as taught by Gravenstein.
	As to claim 41, wherein stylet is retained in a deflected state when the force on the stylet is removed (malleable rigidity member 36 can retain its curvature, col.9, lines 32-36, independent of the deflection of the distal tip, and thus will remain deflected when force on the stylet is removed).
	As to claim 42, wherein the stylet further comprises a first flexible shaft (insertion cord 16, Figs.1,2) and a second flexible shaft (wire 42, Fig.2) configured to be coextensive (Fig2), the second flexible shaft being disposed within a lumen oriented along of the first flexible shaft (lumen, not numbered, but shown in Fig.2 as space that accommodates wire 42).
	As to claims 45 and 48, Bashour further discloses an image acquisition element (fiberoptic bundle 40, Fig.2, that carries images from the distal tip to the eyepiece, col.10, lines 7-10), an illumination source (light source, col.9, line 50 to col.10, line 3) or a combination thereof (Bashour discloses both in combination).  However, given interpretation of “image acquisition element” under 112(f) above, this term must be construed to cover corresponding structure described in the specification and equivalents thereof (i.e. active pixel sensor imager (e.g. CCD or CMOS image sensors) or infrared imaging sensor, [0028] of specification).  
Therefore, Bashour fails to disclose that the image acquisition element is an electronic image sensor (e.g. CCD) and that such electronic image sensor is in electronic communication with a display monitor.  However, Gravenstein teaches, in a similar malleable imaging intubation device ([0002]), that the image acquisition element can be an fiberoptic imaging bundle ([0045]) with a CCD camera connected to an imaging eyepiece ([0046]), or alternatively, a CCD image sensor mounted at the distal tip of the stylet to eliminate the necessity for an optical fiber image guide ([0064]).  Use of a CCD image sensor for obtaining the electronic images would require a monitor for displaying the image (e.g. Gravenstein, [0046],[0074]) and would allow for the user to view images on a monitor without the need to view the patient directly ([0062]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided a CCD camera in the Bashour device (either connected to the eyepiece of Bashour or at the distal end of the stylet in place of the imaging fiber bundle) to provide the Bashour device with electronic imaging capability in order to allow the user to view images on a display monitor, as taught by Gravenstein.
As to claim 47, Bashour further discloses an endotracheal tube (endotracheal tube 14, Fig.1, col.8, line 21).
As to claim 53, Bashour discloses a method of intubating a patient comprising intubating the patient with the device of claim 47 (see description of device with respect to claim 47 above, such device being used in an intubation procedure, e.g. col.5, lines 30-32), in combination with a laryngoscope or supraglottic airway (used with a laryngoscope, e.g. col.7, lines 22-27).
	As to claim 54, the point is distally disposed on the stylet (the terminal segment 24, which includes the point, is disposed on the distal portion of the stylet, see Fig.1).
	As to claim 55, deflection at the point is independent of a predetermined shape of the stylet (deflection of the terminal segment 24, as well as any point therein, is directly caused by actuation of the controls 34, which is not affected, and is thus independent, of the shape of the stylet).
	As to claim 56, the malleable rod is insertable into the style (rigidity member is inserted into insertion cord 16, shown inserted in Fig.2, and thus is “insertable” into the insertion cord).
	As to claim 57, Bashour further disloses an actuator (thumb controls 34), wherein deflection of the distal tip is controlled by the actuator (col.8, lines 30-36).
	As to claim 58, the malleable rod traverses at least a portion or all of a length of the stylet (as shown in Fig.1), and wherein the malleable rod maintains a predetermined shape of the stylet (malleable rigidity member 36 can retain its curvature, col.9, lines 32-36).

Claim 49-51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bashour (U.S. Pat. 6,432,042) in view of Gravenstein et al. (US 2005/0182297, hereinafter “Gravenstein”), as set forth above with respect to claim 45, and further in view of Farr et al. (US 2011/0028790, hereinafter “Farr”).
Bashour in view of Gravenstein, as set forth above with respect to claim 45, makes obvious the use of an electronic image sensor and required display monitor for viewing the video signals but fails to disclose associated display and control circuitry that is known in the art to be necessary and required for controlling/driving the electronic image sensor and for receiving and processing the electronic image signals for display on the monitor.  Farr is just one of numerous references in the prior art that teaches that a smartphone (i.e. computing device in wireless communication) can be used as a display and control unit to provide power/control signals to the electronic image sensor and receive the video signals for display processing (note display and control unit 210, Fig.2b, communicates power/control signals and receives the returned video signals for display, [0036], such display and control unit 210 can be a smartphone functioning as the display, computing and processing unit as well as offering wireless communication such as cellular, WiFi and Bluetooth, [0037]).  Since Bashour/Gravenstein generally describes obtaining video signals (from an electronic image sensor) and displaying such signal (on a display monitor) and thus fails disclose the particulars as to how this implemented, it would have been obvious to one of ordinary skill in the art at the time of the invention to have implemented this according to what is known in the art, and namely, to use display and control unit, such as a smartphone, as a display monitor, to implement the processes needed to control the electronic image sensor and process/display the obtained images.  Farr teaches that use of a smartphone as the display and control unit is desirable because it is a readily available device that has multiple other connectivity solutions in mobile form ([0037]).  Use of such smartphone provides for a display monitor and computing device that is in wireless communication ([0037]).

Claim 52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bashour (U.S. Pat. 6,432,042) in view of Gravenstein et al. (US 2005/0182297, hereinafter “Gravenstein”), as set forth above with respect to claim 40, and further in view of Chuda (US 2008/0236575).
As to claim 52, Bashour further discloses a spacer (enlarged proximal end 28 of insertion cord 16, Fig.1) and an endotracheal tube connector (proximal end 32 of endotracheal tube 14, Fig.1), the spacer being configured to couple a proximal end of the stylet to the endotracheal tube connector to enable correct longitudinal placement of the stylet in the endotracheal tube (the dimensions of the components of the Bashour device are configured such that coupling of the endotracheal tube connector (32) with the spacer (28) places the distal ends of the insertion cord 16 and endotracheal tube 14 substantially coincident with each other, Fig.1, col.8, lines 43-54).
Although Bashour implies a secure attachment between the spacer 28 and connector 32 (spacer 28 “closely corresponds” to connector 32, col.9, lines 1-5, to “fit” the endotracheal tube 14 onto the insertion cord 16, col.8, lines 20-23, such that the distal ends of the insertion cord 16 and endotracheal tube 14 substantially coincident with each other, Fig.1, col.8, lines 43-54), Bashour fails to explicitly teach that the connection between the spacer and connector is a secured/fixed connection, and thus fails to disclose that that connection prevents or inhibits unwanted movement of the stylet relative to an attachable endotracheal tube.  However, such secured connection is known in the art and incidentally also taught by Chuda.  Chuda teaches, in a similar intubation stylet with visualization capabilities (e.g [0031]), to configure the stop (126, analogous to the spacer, Fig.1) on the stylet (124) to be frictionally secured to the proximal end of the endotracheal tube (analogous to the connector) to maintain the distal ends of the stylet and endotracheal tube to be substantially coincident ([0062]).  If not inherent in Bashour to maintain the stylet and endotracheal tube in the desired relative positions during insertion of the device, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the connection between the spacer and connector as a secured/fixed connection to maintain the stylet and endotracheal tube in the desired relative positions (coincident distal ends) for proper operation during insertion.

Response to Arguments
Applicant’s arguments with respect to claim(s) 40-42, 45, 47, 48-53 in view of Parker have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the Parker reference (US 2007/0287961), although this Examiner does not agree that the Parker device is “not articulable at a point along the stylet” because it appears that the distal end 14 of flexible member 12 is attached proximally to the distal end 22 of flexible member 20 (as shown in Figures 1 and 7; any articulation point would be proximally to this attachment point), because of the amendments to claim 40, this Examiner takes the position that Bashour (U.S. Pat. 6,432,042) better evidences the Office’s position with respect to patentability.  Accordingly, a rejections over Bashour appears above. However, the Parker reference remains very relevant to particular disclosed structures and might be relied on in the future if the claims warrant such reliance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references cited on the attached PTO-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Bashour allows for any known deflection structure at the distal tip of the stylet, including that shown by Bezell et al. (U.S.Pat. 3,572,325) (col.8, lines 30-37).  The Bezell reference is cited with this Office Action.